Citation Nr: 1810459	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-28 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a thoracic spine disability, to include a vertebral stress fracture with T10 damage.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to February 1981. 

This appeal is before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017), 38 U.S.C.A. § 7107(a)(2) (West 2014), and is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's VA treatment records, including December 2010 and February 2011 computed tomography (CT) scans and January 2011 magnetic resonance imaging (MRI), reflect current thoracic spine disorders including fusion of T1-2 and T6-7, and multi-level thoracic spine degenerative disc disease (DDD).

As reflected in his November 2010 claim and February 2012 statement, the Veteran asserts that his thoracic spine, and particularly his T10 area, was injured in service in 1977 when he felt severe pain in his thoracic spine following disciplinary drills.  He asserts that he was treated at a clinic shortly after with prescription medication and put on a week of medical profile, and had had problems with that part of his back ever since.  He stated that, as a result of this injury, his company commander discussed the option of a medical discharge with him, and contacted his parents about it, as he was still a minor.

The Veteran's assertions regarding his in-service thoracic spine injury are corroborated by statements submitted by family members, including a January 2013 statement from his father.  His father stated that in October 1977, approximately a month after his son joined the service, his company commander contacted him and the Veteran's mother informing them that he had injured his thoracic spine and was being considered for a medical discharge.  His father further stated that they allowed the Veteran to decide whether or not he would remain in service, and that the Veteran frequently complained about his back pain while in service.

The Veteran's service treatment records are not available for review for review in this case.  Therefore, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt, and to consider other forms of evidence in place of such records, such as lay testimony.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

In this case, the Veteran has a current thoracic spine disability and has provided lay testimony, corroborated by family members, that he injured his thoracic spine in service.  Given the absence of service treatment records, a VA examination is warranted to determine whether any current thoracic spine disability is related to his reported in-service thoracic spine injury.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding pertinent VA medical records dated from December 2012 to the present.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any thoracic spine disorder.  After reviewing the claims file, the examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any current thoracic spine disorder, to include fusion of T1-2 and T6-7, thoracic spine DDD, or a vertebral stress fracture with T10 damage, is etiologically related to service, including the Veteran's reported in-service injury.

For purposes of giving this opinion, the examiner should note that the service treatment records are not available, and consider the Veteran's report of injuring his thoracic spine during disciplinary drills and being treated at a clinic shortly after with prescription medication and put on a week of medical profile to be credible.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above and any other necessary development, readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

